IN THE SUPREME COURT OF TEXAS

                                 No. 07-0991

              IN RE  RUDOLFO MAGALLON AND THE SPURLOCK LAW FIRM

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for stay, filed  November  26,  2007,
is granted in part.   The "Order on Motion  for  Contempt"  dated  July  12,
2007, in Cause No. 100643, styled Sandra Sears vs. Rudolfo Magallon, in  the
County Court at Law No 1 of  Jefferson  County,  Texas,  is  stayed  pending
further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this December 07, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Jessica Hamby, Deputy Clerk